Case 3:14-cr-00175-WHA Document 956-37 Filed 12/31/18 Page 1 of 4




          EXHIBIT KK
       Case 3:14-cr-00175-WHA Document 956-37 Filed 12/31/18 Page 2 of 4



SUPPLEMENT TO LAPORTE INCIDENT DESCRIPTION & FACTUAL SUMMARY

Supplemental Background Information:

On May 20, 2018, CAL FIRE publicly released its Investigation Report, 17CABTU015954,
regarding the LaPorte fire. The report is publicly available via the following link on the CAL
FIRE website: http://calfire.ca.gov/fire_protection/downloads/FireReports/La%20Porte%2017
CABTU015954_Redacted.pdf.


Supplemental Timeline Information:

The LaPorte Factual Summary contained a timeline of PG&E’s actions at or impacting the
incident location in the period immediately preceding CAL FIRE’s designated start time until
service to the incident location was restored. The following additional information is relevant to
the LaPorte Factual Summary timeline.

· October 8, 2017, 11:24 PM: Butte County Sheriff dispatch received a 911 report of a fire
from 16 Paul Place and Darby Road, Bangor.


Supplemental Information Regarding Prior Inspections:

Between September 2012 and October 2017, there were eight vegetation management
inspections at or near the incident location. A number of trees were identified for work during
these inspections. PG&E’s understanding based upon its records is that the subject tree was not
identified as needing work during any of those inspections. Between June 2012 and October
2017, there were four electric maintenance overhead patrols inspections at or near the incident
location. PG&E’s understanding based upon its records is that there was one electric corrective
tag issued at the incident location as a result of these patrols and inspections, and it was
addressed the same day. Below is a summary of vegetation management patrols and inspections
and electric maintenance overhead patrols and inspections at or near the incident location.

 Date               Event                                       Findings
8/23/2013            Western Environmental Consultants,         PG&E’s understanding based on its
                     Inc. (“WECI”) performed a vegetation       records is that the subject tree was
                     management routine patrol.                 not identified for work.
11/24/2013 –         PG&E performed an electric                 PG&E’s understanding based upon
11/27/2013 and       maintenance overhead inspection.           its records is that one electric
12/2/2013                                                       corrective tag was issued for the
                                                                incident location. EC #107511521
                                                                noted one of the subject poles was a
                                                                missing high voltage sign. PG&E
                                                                installed a replacement sign on the
                                                                same day.
       Case 3:14-cr-00175-WHA Document 956-37 Filed 12/31/18 Page 3 of 4



 Date            Event                                    Findings
7/16/2014 –       WECI performed an aerial vegetation     PG&E’s understanding based upon
8/5/2014          management Catastrophic Event           its records is that the subject tree
                  Memorandum Account (“CEMA”)             was not identified for work.
                  patrol.
10/10/2014        WECI performed a vegetation             PG&E’s understanding based upon
                  management routine patrol.              its records is that the subject tree
                                                          was not identified for work.
6/30/2015         WECI performed an aerial vegetation     PG&E’s understanding based upon
                  management CEMA patrol.                 its records is that the subject tree
                                                          was not identified for work.
9/10/2015         ACRT, Inc. (“ACRT”) performed a         PG&E’s understanding based upon
                  vegetation management routine patrol.   its records is that the subject tree
                                                          was not identified for work.
11/19/2015        PG&E performed an electric              PG&E’s understanding based upon
                  maintenance overhead patrol.            its records is that no issues with
                                                          PG&E equipment at the incident
                                                          location were identified.
11/20/2015        PG&E performed an electric              PG&E’s understanding based upon
                  maintenance overhead patrol.            its records is that no issues with
                                                          PG&E equipment at the incident
                                                          location were identified.
4/13/2016 –       WECI performed an aerial vegetation     PG&E’s understanding based upon
4/29/2016         management CEMA patrol.                 its records is that the subject tree
                                                          was not identified for work.
10/27/2016        WECI performed a vegetation             PG&E’s understanding based upon
                  management routine patrol.              its records is that the subject tree
                                                          was not identified for work.
3/7/2017 –        WECI performed an aerial vegetation     PG&E’s understanding based upon
3/11/2017         management CEMA patrol.                 its records is that the subject tree
                                                          was not identified for work.
10/18/2017        PG&E performed an electric              PG&E’s understanding based upon
                  maintenance overhead patrol.            its records is that no issues with
                                                          PG&E equipment at the incident
                                                          location were identified.




                                           2
      Case 3:14-cr-00175-WHA Document 956-37 Filed 12/31/18 Page 4 of 4



Source List:

Source                                Brief Description
CAL FIRE Report                       CAL FIRE Investigation Report 17CABTU015954,
                                      LaPorte Fire
                                      http://calfire.ca.gov/fire_protection/downloads/FireR
                                      eports/La%20Porte%2017CABTU015954_Redacted
                                      .pdf.
Event 17-AF8208                       Butte County Sheriff Public Log
PGE-CPUC_00008180– PGE-               Electric Overhead Inspection and Patrol Records
CPUC_00008193; PGE-CPUC_00008201–
PGE-CPUC_00008211; PGE-
CPUC_00008213–PGE-CPUC_00008217
PGE-CPUC_00012611; PGE-CPUC_00012614Vegetation Management CEMA Records
PGE-CPUC_00011472                   PG&E Annual VM Plans
PGE-CPUC_00010020–PGE-              Vegetation Management Inspection and Patrol
CPUC_00010027; PGE-CPUC_00010032– Records
PGE-CPUC_00010036
PGE-CPUC_00010277– PGE-             Vegetation Management Work Request Records
CPUC_00010286;
Yubabet.com Website                 https://yubanet.com/Fires/lobo/.




                                       3
